Citation Nr: 1508937	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-43 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1996.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding is of record.

When this claim was before the Board in January 2012, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for a low back disability is adjudicated.  

The Veteran's February 1972 enlistment examination was negative for any back abnormalities.  A June 1987 service treatment record (STR) shows an assessment of low back pain and a related X-ray report notes a transitional lumbosacral segment that exhibited spina bifida occulta, with no evidence of spondylolysis or spondylolisthesis.  A December 1994 STR indicates the Veteran had low back pain with no radiation and was given an impression of mechanical low back pain.  An October 1985 STR reports the Veteran had sharp pain in the right flank which was probably due to muscle strain.  A March 1995 STR notes the Veteran had unexplained mid-back pain with periodic radiculopathy.  A December 1995 report of medical history is positive for recurrent back pain.  A January 1996 STR indicates the Veteran reported no history of injury related to his intermittent low back pain for about one year, especially when standing or sitting for prolonged periods, and shows an assessment of "mild muscle spasms probably secondary to obesity." 

A November 1996 VA treatment record notes the Veteran reported a history of low back pain for six years that radiated to both legs.  The examiner found the Veteran's back within normal limits and noted normal height and alignment of the lumbar vertebrae with bilateral facet sclerosis at L5-S1, with an impression of hypertrophic facets at L5-S1.

In May 2007, the Veteran claimed he had had low back pain since service.

In an October 2006 private treatment note, Dr. M.H. reported the Veteran had substantial spinal stenosis at L3-4, with prominent bulges and a focal right paracentral protrusion, and opined that the spinal stenosis was, "likely to be the cause of some of his back and leg symptoms."

Private treatment records in September 2006 provide a diagnosis of severe spinal stenosis at L3-4.  Additional private treatment records dated from November 2006 to February 2007 indicate the Veteran had diagnoses of back pain, facet hypertrophy, lumbar degenerative disc disease, sciatica, and spinal stenosis.  A February 2007 private treatment record notes the Veteran had selective lumbar epidural surgery for a history of multilevel lumbar degenerative disc disease, severe spinal stenosis, facet hypertrophy, and bilateral leg pain.

In connection with October 2008 VA treatment, the Veteran reported no relief from private treatment pain management and was assessed with lumbar radiculopathy.

In a January 2012 Board hearing, the Veteran testified that his low back pain began in 1987 while running and that he took medication for worsening back pain until separation from service.  He further reported that a military doctor at a wellness center told him he had arthritis in his lower back based on X-ray findings and treated him with deep tissue massage and physical therapy.  The Veteran further stated that the wellness center doctor told him that his knees were causing his back problems.

In a December 2012 VA examination, the Veteran reported daily flare-ups of back pain and that his back pain was aggravated by prolonged sitting, standing, lifting, or bending.  The examiner noted the Veteran had intervertebral disc syndrome with no incapacitating episodes and found no arthritis or vertebral fracture.  The examiner determined the Veteran's degenerative disc disease/spinal stenosis was less likely than not incurred in or related to a lumbar strain in service and was not aggravated by service because a sprain or strain of the back involved the muscles and ligaments of the spinal region, while degenerative disc disease and spinal stenosis were degenerative processes involving the discs and vertebral bodies and "the one is not the cause of, or related to, the other."  The examiner further explained that some individuals complain of back pain with most strenuous activity from a young age but that it did not necessarily cause multilevel degenerative changes that occur between the ages of 40 and 60.  The examiner noted that the predominate predictors of degenerative changes were age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with the size of the disc).

In a December 2012 VA addendum opinion, the examiner opined that it was not at least as likely as not that the Veteran's lumbar degenerative disc disease/stenosis was aggravated beyond its natural progression by his service-connected right knee disability because, "the one is not the cause of or related to the other, therefore no medical opinion can be rendered regarding aggravation."  The examiner explained that medical evidence shows multi-level degenerative lumbar changes occur between ages 40 and 60 and that they are due to age, familial aggregation, and intrinsic disc loading.

According to a February 2013 private treatment note, the Veteran reported a history of chronic back pain since 1995 that progressively worsened and was mechanical in nature.  Dr. E.C. reported that the Veteran had mild spondylosis at multiple levels in the spine and an intrathecal lesion on T1 and T2.

After reviewing the December 2012 VA examination report and addendum opinion, the Board has determined that the originating agency did not substantially comply with the October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the December 2012 VA examination report and addendum opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the December 2012 VA examiner do not fully address the requested inquiries.  The VA examiner only considered the symptoms presented at the examination, but failed to provide an opinion on all low back disorders present during the period of the claim.  The Board notes that the Veteran has a current disability for purposes of VA compensation when the disability is present at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

Additionally, the VA examiner based the negative opinion, in part, on a finding that the Veteran's in-service back pain was related to muscle and ligament problems while degenerative disc disease and spinal stenosis are degenerative processes of the discs and vertebral bodies.  However, the examiner failed to comment on the Veteran's testimony that a military doctor diagnosed arthritis in service.  Further, the examiner failed to comment on the Veteran's competent statements that his low back pain began in service and continued ever since.  

Finally, the VA examiner failed to provide an opinion with adequate supporting rationale as to whether the Veteran's low back disability was caused or aggravated by the Veteran's service-connected bilateral knee disorders.  Therefore, the claim must be remanded for another VA examination.
 

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from July 2009 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from July 2009 to the present.

2. Then, all pertinent evidence of record must be made available to and reviewed by the December 2012 examiner to determine the nature and etiology of all low back disorders present during the period of the claim.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each low back disorder present during the period of the claim.  With respect to each disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected bilateral knee disability.   

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the December 2012 examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another physician with appropriate expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




